                                                                     Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

PATHONI A. BARRETT,
Inmate No. B08822,
      Plaintiff,
vs.                                             Case No.: 3:19cv3556/RV/EMT

WARDEN PORDIDUZ, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge s

Report and Recommendation dated January 15, 2020 (ECF No. 6). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The chief magistrate judge s Report and Recommendation is adopted and

         incorporated by reference in this order.

      2. This case is DISMISSED without prejudice for Plaintiff’s failure to

         comply with an order of the court and failure to exhaust administrative

         remedies.
                                                               Page 2 of 2

       3. The clerk is directed to close the file.

       4. All pending motions are denied as moot.

       DONE AND ORDERED this 18th day of February, 2020.



                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv3556/RV/EMT
